
	

113 HR 1645 IH: Radiation Exposure Compensation Act Amendments of 2013
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1645
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Ben Ray Luján of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Education and the
			 Workforce and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Radiation Exposure Compensation Act to
		  improve compensation for workers involved in uranium mining, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Radiation Exposure Compensation Act
			 Amendments of 2013.
		2.ReferencesExcept as otherwise specifically provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to or repeal of a section or other provision of law, the reference
			 shall be considered to be made to a section or other provision of the Radiation
			 Exposure Compensation Act (Public Law 101–426; 42 U.S.C. 2210 note).
		3.Extension of
			 fundSection 3(d) is
			 amended—
			(1)by striking the
			 first sentence and inserting The Fund shall terminate 19 years after the
			 date of the enactment of the Radiation
			 Exposure Compensation Act Amendments of 2013.; and
			(2)by striking
			 22-year and inserting 19-year.
			4.Claims relating
			 to atmospheric testing
			(a)Leukemia claims
			 relating to Trinity Test in New Mexico and tests in the
			 PacificSection 4(a)(1)(A) is amended—
				(1)in clause
			 (i)—
					(A)in subclause
			 (II)—
						(i)by
			 striking in the affected area and inserting in an
			 affected area; and
						(ii)by
			 striking or after the semicolon;
						(B)by redesignating
			 subclause (III) as subclause (V); and
					(C)by inserting after
			 subclause (II) the following:
						
							(III)was physically
				present in an affected area for the period beginning on June 30, 1945, and
				ending on July 31, 1945; or
							(IV)was physically
				present in an affected area—
								(aa)for
				a period of at least 1 year during the period beginning on June 30, 1946, and
				ending on August 19, 1958; or
								(bb)for
				the period beginning on April 25, 1962, and ending on November 5, 1962;
				or
								; and
					(2)in clause (ii)(I),
			 by striking physical presence described in subclause (I) or (II) of
			 clause (i) or onsite participation described in clause (i)(III) and
			 inserting physical presence described in subclause (I), (II), (III), or
			 (IV) of clause (i) or onsite participation described in clause
			 (i)(V).
				(b)Amounts for
			 claims related to leukemiaSection 4(a)(1) is amended—
				(1)in subparagraph
			 (A) by striking an amount and inserting the
			 amount; and
				(2)by striking
			 subparagraph (B) and inserting the following:
					
						(B)AmountIf the conditions described in subparagraph
				(C) are met, an individual who is described in subparagraph (A)(i) shall
				receive
				$150,000.
						.
				(c)Specified
			 diseases claims relating to Trinity Test in New Mexico and tests in the
			 PacificSection 4(a)(2) is amended—
				(1)in subparagraph
			 (A), by striking in the affected area and inserting in an
			 affected area;
				(2)in subparagraph
			 (B)—
					(A)by striking
			 in the affected area and inserting in an affected
			 area; and
					(B)by striking
			 or at the end;
					(3)by redesignating
			 subparagraph (C) as subparagraph (E); and
				(4)by inserting after
			 subparagraph (B) the following:
					
						(C)was physically present in an affected area
				for the period beginning on June 30, 1945, and ending on July 31, 1945;
						(D)was physically present in an affected
				area—
							(i)for a period of at least 2 years during the
				period beginning on June 30, 1946, and ending on August 19, 1958; or
							(ii)for the period beginning on April 25, 1962,
				and ending on November 5, 1962;
				or
							.
				(d)Amounts for
			 claims related to specified diseasesSection 4(a)(2) is amended
			 in the matter following subparagraph (E) (as redesignated by subsection (c) of
			 this section) by striking $50,000 (in the case of an individual
			 described in subparagraph (A) or (B)) or $75,000 (in the case of an individual
			 described in subparagraph (C)), and inserting
			 $150,000.
			(e)Medical
			 BenefitsSection 4(a) is
			 amended by adding at the end the following:
				
					(5)Medical
				BenefitsAn individual
				receiving a payment under this section shall be eligible to receive medical
				benefits in the same manner and to the same extent as an individual eligible to
				receive medical benefits under section 3629 of the Energy Employees
				Occupational Illness Compensation Program Act (as enacted into law by Public
				Law 106–398; 114 Stat.
				165A–507).
					.
			(f)Downwind
			 StatesSection 4(b)(1) is
			 amended to read as follows:
				
					(1)affected area means—
						(A)except as provided under subparagraphs (B)
				and (C), Arizona, Colorado, Idaho, Montana, Nevada, New Mexico, and
				Utah;
						(B)with respect to a claim by an individual
				under subsection (a)(1)(A)(i)(III) or (2)(C), only New Mexico; and
						(C)with respect to a claim by an individual
				under subsection (a)(1)(A)(i)(IV) or (2)(D), only
				Guam.
						.
			5.Claims relating
			 to uranium mining
			(a)Employees of
			 mines and millsSection 5(a)(1)(A)(i) is amended—
				(1)by inserting (I) after
			 (i);
				(2)by striking December 31, 1971;
			 and and inserting December 31, 1990; or; and
				(3)by adding at the
			 end the following:
					
						(II)was
				employed as a core driller in a State referred to in subclause (I) during the
				period described in such subclause;
				and
						.
				(b)MinersSection 5(a)(1)(A)(ii)(I) is amended by
			 inserting or renal cancer or any other chronic renal disease, including
			 nephritis and kidney tubal tissue injury after nonmalignant
			 respiratory disease.
			(c)Millers, core
			 drillers, and ore transportersSection 5(a)(1)(A)(ii)(II) is
			 amended—
				(1)by inserting
			 , core driller, after was a miller;
				(2)by inserting (I) after
			 clause (i); and
				(3)by striking all
			 that follows nonmalignant respiratory disease and inserting
			 or renal cancer or any other chronic renal disease, including nephritis
			 and kidney tubal tissue injury; or.
				(d)Combined work
			 historiesSection
			 5(a)(1)(A)(ii) is further amended—
				(1)by striking or at the end of
			 subclause (I); and
				(2)by adding at the
			 end the following:
					
						(III)(aa)does not meet the
				conditions of subclause (I) or (II);
							(bb)worked, during the period described in
				clause (i)(I), in two or more of the following positions: miner, miller, core
				driller, and ore transporter;
							(cc)meets the requirements of paragraph (4)
				or (5), or both; and
							(dd)submits written medical documentation
				that the individual developed lung cancer or a nonmalignant respiratory disease
				or renal cancer or any other chronic renal disease, including nephritis and
				kidney tubal tissue injury after exposure to radiation through work in one or
				more of the positions referred to in item
				(aa);
							.
				(e)Dates of
			 operation of uranium mineSection 5(a)(2)(A) is amended by
			 striking December 31, 1971 and inserting December 31,
			 1990.
			(f)Special rules
			 relating to combined work historiesSection 5(a) is amended by
			 adding at the end the following:
				
					(4)Special rule
				relating to combined work histories for individuals with at least one year of
				experienceAn individual
				meets the requirements of this paragraph if the individual worked in one or
				more of the positions referred to in paragraph (1)(A)(ii)(III)(bb) for a period
				of at least one year during the period described in paragraph
				(1)(A)(i)(I).
					(5)Special rule
				relating to combined work histories for minersAn individual meets the requirements of
				this paragraph if the individual, during the period described in paragraph
				(1)(A)(i)(I), worked as a miner and was exposed to such number of working level
				months that the Attorney General determines, when combined with the exposure of
				such individual to radiation through work as a miller, core driller, or ore
				transporter during the period described in paragraph (1)(A)(i)(I), results in
				such individual being exposed to a total level of radiation that is greater or
				equal to the level of exposure of an individual described in
				paragraph
				(4).
					.
			(g)Definition of
			 Core drillerSection 5(b) is amended—
				(1)by striking
			 and at the end of paragraph (7);
				(2)by striking the
			 period at the end of paragraph (8) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(9)the term core driller means
				any individual employed to engage in the act or process of obtaining
				cylindrical rock samples of uranium or vanadium by means of a borehole drilling
				machine for the purpose of mining uranium or
				vanadium.
						.
				
				6.Expansion of use
			 of affidavits in determination of claims; regulations
			(a)AffidavitsSection 6(b) is amended by adding at the
			 end the following:
				
					(3)Affidavits
						(A)Employment
				HistoryFor purposes of this Act, the Attorney General shall
				accept a written affidavit or declaration as evidence to substantiate the
				employment history of an individual as a miner, miller, core driller, or ore
				transporter if the affidavit—
							(i)is
				provided in addition to other material that may be used to substantiate the
				employment history of the individual;
							(ii)attests to the
				employment history of the individual;
							(iii)is made subject
				to penalty for perjury; and
							(iv)is made by a person other than the
				individual filing the claim.
							(B)Physical
				Presence in Affected AreaFor
				purposes of this Act, the Attorney General shall accept a written affidavit or
				declaration as evidence to substantiate an individual’s physical presence in an
				affected area during a period described in section 4(a)(1)(A)(i) or section
				4(a)(2) if the affidavit—
							(i)is
				provided in addition to other material that may be used to substantiate the
				individual’s presence in an affected area during that time period;
							(ii)attests to the individual’s presence in an
				affected area during that period;
							(iii)is made subject
				to penalty for perjury; and
							(iv)is made by a person other than the
				individual filing the claim.
							(C)Participation at
				Testing SiteFor purposes of
				this Act, the Attorney General shall accept a written affidavit or declaration
				as evidence to substantiate an individual’s participation onsite in a test
				involving the atmospheric detonation of a nuclear device if the
				affidavit—
							(i)is provided in
				addition to other material that may be used to substantiate the individual’s
				participation onsite in a test involving the atmospheric detonation of a
				nuclear device;
							(ii)attests to the individual’s participation
				onsite in a test involving the atmospheric detonation of a nuclear
				device;
							(iii)is made subject
				to penalty for perjury; and
							(iv)is made by a person other than the
				individual filing the
				claim.
							.
			(b)Technical and
			 conforming amendmentsSection 6 is amended—
				(1)in subsection
			 (b)(2)(C), by striking section 4(a)(2)(C) and inserting
			 section 4(a)(2)(E);
				(2)in subsection
			 (c)(2)—
					(A)in subparagraph
			 (A)—
						(i)in
			 the first sentence, by striking subsection (a)(1), (a)(2)(A), or
			 (a)(2)(B) of section 4 and inserting subsection (a)(1),
			 (a)(2)(A), (a)(2)(B), (a)(2)(C), or (a)(2)(D) of section 4; and
						(ii)in
			 clause (i), by striking subsection (a)(1), (a)(2)(A), or (a)(2)(B) of
			 section 4 and inserting subsection (a)(1), (a)(2)(A), (a)(2)(B),
			 (a)(2)(C), or (a)(2)(D) of section 4; and
						(B)in subparagraph
			 (B), by striking section 4(a)(2)(C) and inserting section
			 4(a)(2)(E); and
					(3)in subsection (e),
			 by striking subsection (a)(1), (a)(2)(A), or (a)(2)(B) of section
			 4 and inserting subsection (a)(1), (a)(2)(A), (a)(2)(B), or
			 (a)(2)(C) of section 4.
				(c)RegulationsSection
			 6(k) is amended by adding at the end the following: Not later than 180
			 days after the date of enactment of the Radiation Exposure Compensation Act Amendments of
			 2013, the Attorney General shall issue revised regulations to
			 carry out this Act..
			7.Limitation on
			 claims
			(a)Extension of
			 filing timeSection 8(a) is amended—
				(1)by striking
			 22 years and inserting 19 years; and
				(2)by striking
			 2000 and inserting 2013.
				(b)Resubmittal of
			 claimsSection 8(b) is amended to read as follows:
				
					(b)Resubmittal of
				claims
						(1)Denied
				claimsAfter the date of
				enactment of the Radiation Exposure
				Compensation Act Amendments of 2013, any claimant who has been
				denied compensation under this Act may resubmit a claim for consideration by
				the Attorney General in accordance with this Act not more than three times. Any
				resubmittal made before the date of the enactment of the
				Radiation Exposure Compensation Act
				Amendments of 2013 shall not be applied to the limitation under
				the preceding sentence.
						(2)Previously
				successful claims
							(A)In
				generalAfter the date of enactment of the
				Radiation Exposure Compensation Act
				Amendments of 2013, any claimant who received compensation under
				this Act may submit a request to the Attorney General for additional
				compensation and benefits. Such request shall contain—
								(i)the claimant’s
				name, social security number, and date of birth;
								(ii)the amount of award received under this Act
				before the date of enactment of the Radiation
				Exposure Compensation Act Amendments of 2013;
								(iii)any additional benefits and compensation
				sought through such request; and
								(iv)any additional information required by the
				Attorney General.
								(B)Additional
				CompensationIf the claimant
				received compensation under this Act before the date of enactment of the
				Radiation Exposure Compensation Act
				Amendments of 2013 and submits a request under
				subparagraph (A), the Attorney General
				shall—
								(i)pay the claimant the amount that is equal
				to any excess of—
									(I)the amount the claimant is eligible to
				receive under this Act (as amended by the Radiation Exposure Compensation Act Amendments of
				2013); minus
									(II)the aggregate
				amount paid to the claimant under this Act before the date of enactment of the
				Radiation Exposure Compensation Act
				Amendments of 2013; and
									(ii)in any case in
				which the claimant was compensated under section 4, provide the claimant with
				medical benefits under section
				4(a)(5).
								.
			8.Attorney
			 FeesSection 9(b)(1) is
			 amended by striking 2 percent and inserting 10
			 percent.
		9.Grant program on
			 epidemiological impacts of uranium mining and milling
			(a)DefinitionsIn
			 this section—
				(1)the term
			 institution of higher education has the meaning given under
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001);
				(2)the term
			 program means the grant program established under subsection (b);
			 and
				(3)the term
			 Secretary means the Secretary of Health and Human Services.
				(b)EstablishmentThe
			 Secretary shall establish a grant program relating to the epidemiological
			 impacts of uranium mining and milling. Grants awarded under the program shall
			 be used for the study of the epidemiological impacts of uranium mining and
			 milling among non-occupationally exposed individuals, including family members
			 of uranium miners and millers.
			(c)AdministrationThe
			 Secretary shall administer the program through the National Institute of
			 Environmental Health Sciences.
			(d)Eligibility and
			 applicationAny institution of higher education or nonprofit
			 private entity shall be eligible to apply for a grant. To apply for a grant an
			 eligible institution or entity shall submit to the Secretary an application at
			 such time, in such manner, and containing or accompanied by such information as
			 the Secretary may reasonably require.
			(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $3,000,000 for each of
			 fiscal years 2015 through 2019.
			10.Energy Employees
			 Occupational Illness Compensation Program
			(a)Covered
			 employees with cancerSection 3621(9) of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(9)) is
			 amended by striking subparagraph (A) and inserting the following:
				
					(A)An individual with
				a specified cancer who is a member of the Special Exposure Cohort, if and only
				if—
						(i)that individual
				contracted that specified cancer after beginning employment at a Department of
				Energy facility (in the case of a Department of Energy employee or Department
				of Energy contractor employee) or at an atomic weapons employer facility (in
				the case of an atomic weapons employee); or
						(ii)that
				individual—
							(I)contracted that
				specified cancer after beginning employment in a uranium mine or uranium mill
				described under section 5(a)(1)(A)(i) of the Radiation Exposure Compensation
				Act (42 U.S.C. 2210 note) (including any individual who was employed in core
				drilling or the transport of uranium ore or vanadium-uranium ore from such mine
				or mill) located in Colorado, New Mexico, Arizona, Wyoming, South Dakota,
				Washington, Utah, Idaho, North Dakota, Oregon, Texas, or any State the Attorney
				General makes a determination under section 5(a)(2) of that Act for inclusion
				of eligibility under section 5(a)(1) of that Act; and
							(II)was employed in a
				uranium mine or uranium mill described under subclause (I) (including any
				individual who was employed in core drilling or the transport of uranium ore or
				vanadium-uranium ore from such mine or mill) at any time during the period
				beginning on January 1, 1942, and ending on December 31,
				1990.
							.
			(b)Members of
			 Special Exposure CohortSection 3626 of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384q) is
			 amended—
				(1)in subsection (a), by striking paragraph
			 (1) and inserting the following:
					
						(1)The Advisory Board
				on Radiation and Worker Health under section 3624 shall advise the President
				whether there is a class of employees—
							(A)at any Department
				of Energy facility who likely were exposed to radiation at that facility but
				for whom it is not feasible to estimate with sufficient accuracy the radiation
				dose they received; and
							(B)employed in a
				uranium mine or uranium mill described under section 5(a)(1)(A)(i) of the
				Radiation Exposure Compensation Act (42 U.S.C. 2210 note) (including any
				individual who was employed in core drilling or the transport of uranium ore or
				vanadium-uranium ore from such mine or mill) located in Colorado, New Mexico,
				Arizona, Wyoming, South Dakota, Washington, Utah, Idaho, North Dakota, Oregon,
				Texas, and any State the Attorney General makes a determination under section
				5(a)(2) of that Act for inclusion of eligibility under section 5(a)(1) of that
				Act, at any time during the period beginning on January 1, 1942, and ending on
				December 31, 1990 who likely were exposed to radiation at that mine or mill but
				for whom it is not feasible to estimate with sufficient accuracy the radiation
				dose they received.
							;
				and
				(2)by striking subsection (b) and inserting
			 the following:
					
						(b)Designation of
				additional members
							(1)Subject to the
				provisions of section 3621(14)(C), the members of a class of employees at a
				Department of Energy facility, or at an atomic weapons employer facility, may
				be treated as members of the Special Exposure Cohort for purposes of the
				compensation program if the President, upon recommendation of the Advisory
				Board on Radiation and Worker Health, determines that—
								(A)it is not feasible
				to estimate with sufficient accuracy the radiation dose that the class
				received; and
								(B)there is a
				reasonable likelihood that such radiation dose may have endangered the health
				of members of the class.
								(2)Subject to the
				provisions of section 3621(14)(C), the members of a class of employees employed
				in a uranium mine or uranium mill described under section 5(a)(1)(A)(i) of the
				Radiation Exposure Compensation Act (42 U.S.C. 2210 note) (including any
				individual who was employed in core drilling or the transport of uranium ore or
				vanadium-uranium ore from such mine or mill) located in Colorado, New Mexico,
				Arizona, Wyoming, South Dakota, Washington, Utah, Idaho, North Dakota, Oregon,
				Texas, and any State the Attorney General makes a determination under section
				5(a)(2) of that Act for inclusion of eligibility under section 5(a)(1) of that
				Act, at any time during the period beginning on January 1, 1942, and ending on
				December 31, 1990 may be treated as members of the Special Exposure Cohort for
				purposes of the compensation program if the President, upon recommendation of
				the Advisory Board on Radiation and Worker Health, determines that—
								(A)it is not feasible
				to estimate with sufficient accuracy the radiation dose that the class
				received; and
								(B)there is a
				reasonable likelihood that such radiation dose may have endangered the health
				of members of the
				class.
								.
				
